                Case 2:21-cv-00693-AB-AS Document 51-5 Filed 08/10/21 Page 1 of 4 Page ID #:470



                       1    Timothy P. Rumberger, Esq., California State Bar #145984
                            LAW OFFICES OF TIMOTHY P. RUMBERGER
                       2    1339 Bay Street, Alameda, California 94501
                            Phone: (510)841-5500; Fax: (510)521-9700
                       3    e-mail: tim@rumbergerlaw.com
                       4    Kevin R. Allen, Esq., California State Bar #237994
                            ALLEN ATTORNEY GROUP PC
                       5    2121 N. California Blvd., Suite 290, Walnut Creek, California 94549
                            Phone: (925)695-4913; Fax: (925)334-7477
                       6    e-mail: Kevin@allenattorneygroup.com
                       7    Attorneys for the Plaintiff
                            And the putative Plaintiff Classes
                       8
                       9

                  10                                UNITED STATES DISTRICT COURT
                  11                               CENTRAL DISTRICT OF CALIFORNIA
                  12
                              JOSE VASQUEZ, individually and on         )    Case No. 2:21-cv-00693-AB-AS
                  13                                                    )
                              behalf of all those similarly situated,   )
                  14                                                    )    CLASS ACTION
                                     Plaintiff,                         )
                  15          v.                                        )    DECLARATION OF COUNSEL
                                                                        )    KEVIN R. ALLEN IN SUPPORT
                  16          DRAPER AND KRAMER                         )    OF CONDITIONAL
                              MORTGAGE CORP.,                           )    CERTIFICATION AND
                  17                                                    )    DISTRIBUTION OF NOTICE
                                     Defendants,                        )    PURSUANT TO 29 U.S.C.
                  18                                                    )
                              ____________________________________           §216(b)
                  19
                                                                             Date: September 17, 2020, Friday
                  20                                                         Time: 10:00 a.m.
                  21                                                         Judge: André Birotte, Jr.
                                                                             Courtroom: First Street Court House, 7B
                  22                                                         350 W. First Street, Los Angeles, CA
                  23
                                                                             Zoom Link: https://cacd-
                  24                                                         uscourts.zoomgov.com/j/1603691368?p
                                                                             wd=NEJUUDJrOHRMQTRwbEVOVW
                  25                                                         dXVFZEZz09(link is external)
                  26                                                         Telephone: (669) 254-5252
                                                                             Webinar ID: 160 369 1368
                  27                                                         Passcode: 536958
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                             1
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500             [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION AND
                               DISTRIBUTION OF NOTICE
                Case 2:21-cv-00693-AB-AS Document 51-5 Filed 08/10/21 Page 2 of 4 Page ID #:471



                       1
                               The Court, having received and considered Plaintiff's Motion for Conditional
                       2
                            Certification and Distribution of Notice Pursuant to 29 U.S.C. § 216(b) (“Motion”),
                       3
                            including all papers and argument submitted in support of and in opposition to the
                       4

                       5
                            Motion, HEREBY GRANTS the Motion and issues the following FINDINGS and

                       6    ORDERS:

                       7       1. Plaintiff asserts claims under the Fair Labor Standards Act, 29 U.S.C. §§ 201,
                       8    et seq. (“FLSA”), seeking to remedy alleged minimum wage and overtime violations.
                       9    Plaintiff moves this Court for an Order that notice should issue to all current and
                  10        former employees of Defendant Draper and Kramer Mortgage Corp. (collectively
                  11        "ITG") who worked as Loan Officers throughout the United States during the time
                  12        period three years prior to the filing of the Complaint through the present
                  13        (“Collective” or “Loan Officers”), to alert them of their rights to file an Opt-In consent
                  14
                            form to toll the statute of limitations on their FLSA claims.
                  15
                               2. Through the allegations in the Complaint and materials submitted in support of
                  16
                            the underlying Motion - including the declarations submitted therewith – the Court
                  17
                            finds that Plaintiff have met the “fairly lenient standard” at this stage of the litigation,
                  18
                            Escobar v. Whiteside Const. Corp., No. C 08-01120 WHA, 2008 WL 3915715 (N.D.
                  19
                            Cal. Aug. 21, 2008), and have shown that Plaintiff and the proposed Collective of
                  20
                            Loan Officers are “similarly situated” and “may proceed in a collective” because
                  21

                  22
                            “they share a similar issue of law or fact material to the disposition of their FLSA

                  23        claims.” Campbell v. City of Los Angeles, 903 F.3d 1090, 1117 (9th Cir. 2018). As

                  24        such, Plaintiff's Motion is GRANTED and the proposed Collective is HEREBY
                  25        conditionally certified as FLSA collective action.
                  26           3. Pursuant to Hoffman-LaRoche v. Sperling, 439 U.S. 165 (1989), notice should
                  27        issue to the proposed FLSA Collective. The proposed Notice of Collective Action
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                  2
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500             [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION AND
                               DISTRIBUTION OF NOTICE
                Case 2:21-cv-00693-AB-AS Document 51-5 Filed 08/10/21 Page 3 of 4 Page ID #:472



                       1    Lawsuit and Notice Via Cell Phone Text Message (collectively, “Notice”) and Opt-
                       2    In Consent Form submitted by Plaintiff is sufficient and consistent with others found
                       3    proper in this District. As such, Plaintiff's proposed Notice and Opt-In Consent Form,
                       4    attached as Exhibits 8, 9, 10 to the Declaration of Kevin R. Allen In Support of
                       5    Plaintiff's Motion for Conditional Certification and Distribution of Notice Pursuant to
                       6    29 U.S.C. § 216b(b), are HEREBY approved.
                       7       4. Within ten (10) days of this Order, Defendant shall provide to Plaintiff's
                       8
                            counsel a computer-readable database that includes the names of all proposed
                       9
                            Collective members, along with each individual’s (2) job title, (3) last known business
                  10
                            and residence addresses, (4) all known telephone numbers, (5) all known email
                  11
                            addresses, (6) date of birth, (7) last four digits of the social security number, (8) dates
                  12
                            of employment, (9) location(s) of employment with D&K, and (10) date of execution
                  13
                            of any purported “confidential settlement agreement and release” with Draper and
                  14
                            Kramer Mortgage Corp.
                  15

                  16
                               5. Within ten (10) business days of receiving the electronic database, Plaintiff

                  17        shall cause the Notice and Opt-In Consent Form to be sent via regular mail (with an

                  18        enclosed self- addressed stamped return envelope), email, and text message to all
                  19        Loan Officers who performed work within three years prior to the date of this Order
                  20        who have not already filed Opt-In Consent Forms on the docket (the “Notice Date”),
                  21        and Plaintiff's counsel may utilize a third-party Notice Administrator for this purpose.
                  22        Plaintiff's counsel and/or the Notice Administrator may undertake reasonable efforts
                  23        to attempt to locate Loan Officers for whom Notices are returned as undeliverable.
                  24           6. All Loan Officers shall have ninety (90) days after the date on which the Notice
                  25
                            and Consent Forms are sent to return their Opt-In Consent Forms to Plaintiff's counsel
                  26
                            / the Notice Administrator (received or postmarked). Loan Officers may return their
                  27
                            Opt-In Consent Forms by mail, electronic mail, or facsimile, and they may execute
                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                                 3
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500             [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION AND
                               DISTRIBUTION OF NOTICE
                Case 2:21-cv-00693-AB-AS Document 51-5 Filed 08/10/21 Page 4 of 4 Page ID #:473



                       1    and submit their Opt-In Consent Forms online through an electronic signature service
                       2    that will be established by Plaintiff's counsel or the Notice Administrator.
                       3       7. A duplicate copy of the Notice and Opt-In Consent Form may be sent as with
                       4    a reminder notice forty-five days after the Notice Date to Loan Officers who have not
                       5    returned their Opt-In Consent form as of that date.
                       6       8. By the Notice Date, Defendants shall post a copy of the Notice in appropriate,
                       7    conspicuous, visible, and accessible places at each of its offices or other locations in
                       8
                            which Collective Members currently work and maintain such posting throughout the
                       9
                            ninety (90)-day notice period.
                  10
                               9. All Opt-In Consent Forms will be deemed to have been filed with the Court the
                  11
                            date that they are stamped as received by Plaintiff's counsel or the Notice
                  12
                            Administrator. Plaintiff's counsel shall file the Consent Forms with the Court on an
                  13
                            ongoing basis and no later than two weeks after the end of the 90-day notice period.
                  14

                  15

                  16

                  17        IT IS SO ORDERED.

                  18        Dated: ____________                    _______________________________
                  19                                               The Honorable André Birotte, Jr.
                  20                                               United States District Court Judge
                  21                                               Central District of California
                  22

                  23

                  24

                  25

                  26

                  27

                  28
      Law Offices of
TIMOTHY P. RUMBERGER                                                                                              4
    1339 Bay Street
Alameda, California 94501
    (510) 841-5500             [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION AND
                               DISTRIBUTION OF NOTICE
